DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 83-91, drawn to a computer-based method of designing a customized patient-specific implant of a small- joint bone.
Group II, claim(s) 92-97, drawn to a customized implant of a small-joint bone.
Group III, claim(s) 98-102, drawn to a customized orthopedic surgical tool.
4.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Implant
Species A – embodied in Figures 1A and 1B (for radial head bone)
Species B – embodied in Figures 2A and 2B (for distal radius bone)
Species C – embodied in Figures 3A and 3B (for interphalangeal joint bone)
Species D – embodied in Figure 7 (for ulnar head bone)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.
5.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 	a. The special technical feature of Group I invention and Group II invention, i.e., an implant intended for a small-joint implant, wherein the implant comprises a head and a stem, as claimed therein is not present in the invention of Group III. 
b. The special technical feature of the Group III invention, i.e., a customized orthopedic surgical tool, wherein said customized orthopedic surgical tool is fabricated by additive manufacturing, as claimed therein is not present in the invention of Groups I or II.
6.	Inventions/Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an implant intended for a small-joint implant, wherein the implant comprises a head and a stem, this technical feature is not a special technical feature as it does not make a contribution over the prior art.
	CN 101708136 A discloses (see description, paragraphs [0023]-[0026], figures 1-6) an orthopedic implant comprising: a spherical articular surface 1 (corresponding to the implant’s head) having patient-specific dimensions, shape and topography which correspond to anatomy of a small joint bone’s head (see figure 6), a cylindrical intramedullary handle 3 (corresponding to a stem and one other orthopedically compatible object) for insertion into an intramedullary cavity of the small joint bone’s shaft, having patient-specific dimensions and shape which correspond to anatomy of the intramedullary cavity, wherein one end of the cylindrical intramedullary handle 3 is attached to the spherical articular surface 1 (see figure 1). When an operation is performed, the small joint bone’s head is removed (corresponding to “resection”’), the handle 3 is pressed in a bottom hole of a collum femoris medullary space, a stem body of the handle 3 has a multihole structure (corresponding to a porous structure). The small joint bone is hip; the orthopedic implant is fabricated by additive manufacturing. See figure 6: the handle 3 is attached to the surface at an angle which corresponds to patient-specific anatomy of the small joint bone, and the handle 3 protrudes along a longitudinal axis. The surface of the handle 3 is intended.
	CN 101708136 A further discloses (description, paragraph [0024]) a method for generating a three-dimensional model for fabrication of the orthopedic implant, comprising 
Therefore the particular technical feature does not make a “contribution” over the prior art, and therefore does not constitute a “special technical feature” (as defined in MPEP 1850 - The expression “special technical features” is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.). If the common matter of the independent claims is well known and the remaining subject matter of each claim differs from that of the others without there being any unifying novel inventive concept common to all, then clearly there is lack of unity of invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774